A decade ago, it was 
said that with the end of the cold war we had reached 
the “end of history.” Over the years, this view has been 
largely discredited.  
 Much of the world, especially the West, paid 
scant attention to the sense of injustice shared by many 
peoples and communities around the world. What we 
have witnessed, with a mixture of horror, sympathy and 
unease over the last 10 years, has been the return of 
history. The fall of the Twin Towers, the wars in 
Afghanistan, Iraq and Lebanon and the terrorist attacks 
in London and Madrid have shaken the foundations of 
the secular State. These events have been said to 
represent a “clash of civilizations,” but I reject the 
reductive, indeed, misleading division between North 
and South, East and West, and Christians and Muslims.  
 The greatest achievements in the West were the 
result of a complex process of cultural exchange 
between East and West. The free trade of ideas fostered 
innovation and advances in understanding. We must 
therefore reject this notion of a mentality that 
conceives an essential clash between “us” and “them”. 
I believe that we are living through a turbulent and 
bloody struggle between, on the one hand, the forces of 
extremism, present in both the East and the West, and, 
on the other hand, secular tolerance, also fortunately 
manifested everywhere on Earth. 
 Andorra is an old country whose borders have 
remained unchanged since 1278. Our history is one of 
survival. We were in existence when the Cathars fled 
the might of the first Crusade to seek refuge in our 
mountain pastures. We survived the French Revolution, 
the Spanish Civil War and the Second World War. 
History has taught us that power demands restraint. 
And our own experiences have taught us — and the 
past few weeks have reinforced this costly lesson — 
that displays of military might, intended to shock and 
awe, cannot, by themselves, bring about the desired 
result. 
 Is it not paradoxical that at this moment, when 
the need for civilized discussion between people is 
greater than ever, this venerable institution is deemed 
inconsequential? We need, of course, to continue the 
process of its reform. As an idea, however, this place 
embodies all of our hopes. As a humanitarian agency 
with a host of vital social programmes, the United 
Nations does inestimable work. As a forum for rational 
discourse committed to reaching global understanding, 
its work is absolutely necessary. This should be the 
forum in which we try to understand and correctly 
interpret the crossroads at which we find ourselves. 
The United Nations signifies the world’s moral 
conscience — the principle of equality and solidarity 
and the protection of human rights and human dignity. 
It marks the path to development. 
 Violence and the rise of religious extremism have 
roiled the globe. We all are prey to the unease felt over 
the future of the secular State. In one sense, however, 
the very idea of the nation-State lies at the heart of 
many of our problems. It encourages us to believe in 
the rhetoric of “us” against “them”, in exclusive 
identities and in outdated ethnocentric discourse. It 
obfuscates the growing division between rich and poor 
that transcends countries, nations, and continents. It 
neglects the fact that most people on this planet seek 
only that which will permit them to live in a dignified 
manner and be happy in their lives. 
 Indeed, many States, especially those whose 
boundaries reflect a legacy of colonialism, are 
constituted without regard to the religious or ethnic 
backgrounds of their inhabitants. The civil wars that 
are currently tearing apart some countries are but one 
example of the enormous difficulties presented by the 
artificial construction of such States. 
 We must not forget that, historically, the West has 
never been a good example in terms of religious 
tolerance. On the contrary, one might cite the twelfth-
century expulsion of the Jews from England or recall 
  
 
06-53005 10 
 
the forced conversion of Muslims after the fall of 
Granada in 1492, the Inquisition, or the persecution of 
the Protestant Huguenots who fled France during the 
sixteenth century. Yet in the East — in Jerusalem or 
Tehran, for example — Muslims, Jews and Christians 
coexisted into the early twentieth century. Those great 
cosmopolitan centres flourished in an atmosphere of 
genuine religious tolerance. 
 The original meaning of the term secular 
described those religious orders that looked outwards 
to the world at large. In the sixteenth century a new 
notion of tolerance signified a willingness to accept 
different Protestant sects in towns and cities in 
Northern Europe. But our modern-day understanding 
of tolerance, in which people of all religions can live 
together, required centuries. Curiously, this version of 
history has been forgotten by those who see secularism 
as being opposed to belief. The notion of secularism 
has never been oppositional to religion but rather 
denotes a mentality willing to contemplate uncertainty 
and imperfect knowledge. It does not confuse questions 
of faith with scientific questions or seek to disarm the 
individual’s liberty of conscience. 
 Secularism, therefore, recognizes the shared 
fallibility of the human race. Religious faith can be 
taught, but it cannot be imposed. It cannot lead to 
violence and has to coexist with the secular state. Our 
common humanity requires us to respect each other 
through our diversity. 
 The genius of tolerance lies in the ability to 
listen — to truly listen and attempt to understand. To 
listen and learn is not an act of weakness. Indeed, it is 
the extremist’s display of strength or desire for revenge 
that represents a fatal weakness. Again and again, in 
the course of history, we see that a mighty spirit 
precedes a fall. Recently we have stood by and 
witnessed in dismay the catastrophic results that ensue 
from the deployment of military might against 
determined guerrilla warfare. 
 Most of today’s ills have their roots in old and 
unresolved problems, but the rhetoric of violence 
which surrounds us polarizes us even further, 
undermines the possibility of finding a lasting solution 
and widens the lines of fracture. We have to think of 
ourselves as a single global community where we are 
all interdependent.  
 In the Middle East, we recognize the need for 
Israel’s security, as we recognize the need for Palestine 
to become a viable State. 
 Andorra is located in a part of the world which 
has always been a place where different cultures have 
met and lived in shared prosperity: the Mediterranean. 
Today, this has become a new frontier full of tension. 
As Europeans, we must seek to revitalize the area, 
recalling its ancient history as a home to many 
civilizations and their corresponding values — from 
Rome to Byzantium and from Athens to Tangiers. 
 Andorra, like many small countries, long relied 
on its isolation for its survival. But in our global world, 
mountains can no longer protect us. International 
concerns press upon us. Today’s world is 
heterogeneous, imperfect and lacking in a common 
vision; there are no easy solutions, and questions 
cannot be viewed in monochrome. The Millennium 
goals that we debated here with such hope are in 
danger of receding into distant memory. Is this the fault 
of the United Nations? Let us not turn our backs on the 
masses, who are tired of suffering, and who see the 
United Nations as being their only hope. We must 
allow their voices to be heard and welcome them into 
the global community. The time has come for us to act 
on our promises. 
 We must recognize that collectively we are the 
United Nations. We represent humanity as a whole. We 
are betraying it if we do not seek to make the United 
Nations a more robust and efficient machine. If we 
continue blindly, caring only for our national self-
interest, we betray its trust. Multilateralism, which we 
as a group embody in this Hall, is the path that will 
lead to many of the solutions. The plight of the 
unfortunate should not fall on deaf ears. We should join 
together to solidify democratic institutions and 
processes, and in so doing fight against poverty, war, 
disease, illiteracy and corruption. That should be our 
common cause. It is only through this joint effort that 
we will be able to raise our approach to a collectively 
ethical and morally correct level. 
 When people do not have enough to eat and when 
they are deprived of essential freedoms and justice, 
there is only one option left open to them: to seek a 
better life by whatever means they can, leaving behind 
their native lands. We are currently witnessing mass 
migration from the poorest parts of the world to the 
richer; all too often, the journey is tragically cut short 
 
 
11 06-53005 
 
on the high seas. This weighs heavily on our 
conscience. Erecting barriers to prevent this process 
will never work: their desperation is too great. Millions 
of human beings are orphaned from their homelands — 
we should have solutions to offer them. There is no 
place where this issue is more pressing than sub-
Saharan Africa. The high risk of death does not impede 
people from attempting to reach the shores of Europe, 
simply because their lives at home have become 
unbearable. 
 We require a concerted and global plan for 
migration. This can be achieved only if we act together 
through the United Nations to provide the human and 
material resources necessary to step-up to the 
challenge. In so doing we will better the lives of 
millions of people who, quite justifiably, feel cruelly 
disenfranchised from the human family. As the writer 
Juan Goytisolo put it, “The world provides a home for 
those who are homeless”. The United Nations should 
certainly be their refuge. 
 In line with this, Andorra stands ready to 
underline its commitment to the United Nations system 
and to development as a whole. Two days ago here in 
New York, we signed an agreement with UNICEF to 
provide €1 million in financing over a five-year period 
to help children suffering from HIV/AIDS in 
Cameroon. Civil society in our small country is also 
playing its part; the Andorran National Committee for 
UNICEF will contribute €500,000 to this project over 
the same period. 
 It is true that our world today is a dangerous 
place. But there is still immense hope, and this spurs us 
on. There is no definitive answer to the problems that 
our societies face, and it has been said that our lives as 
human beings cannot be perfected. We have a duty, 
however, to continually ask questions and to have the 
courage to overcome the problems of our age.  
 Our ideas are the greatest advantage that we 
have; they are the motors of progress. For us, this 
means democracy, shared prosperity, tolerance, the rule 
of law, respect for human rights and the pursuit of 
freedom through the defence of fundamental human 
liberties. Those are the best weapons we have to fight 
absolutism and inequality. It is here at the United 
Nations that our voices should be heard and here that 
we should be able to defend those principles. 
 Finally, I should like to express our gratitude to 
the Secretary-General, Mr. Kofi Annan, for his great 
work over the past 10 long and complicated years. We 
salute and congratulate him for all that he has done to 
maintain and apply the principles enshrined in the 
Charter. I speak for all Andorrans in expressing my 
esteem for him and his great efforts. 